DETAILED ACTION
This office action is in response to the amendment filed on May 6, 2022. Claims  1-28 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a reaction torque releasing arrangement for selectively reducing or releasing at least a portion of a reaction torque to enable the backup wrench arrangement to be removed, as claims 1 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed May 6, 2022, with respect to amended claims 1 and 24 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a backup wrench and a fastener backup method. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a reaction torque releasing arrangement for selectively reducing or releasing at least a portion of a reaction torque, wherein a first fastener engager is configured to automatically allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement when the first nut or bolt head of the first fastener is subjected to a reaction torque above a threshold reaction torque, wherein the rotation of the first nut or bolt head is allowed by a motion of the first fastener engager determined by a magnitude of the reaction torque and a force-deflection characteristic of a biasing arrangement acting directly or indirectly on the first fastener engager to automatically allow continuous rotation while the reaction torque is greater than the threshold reaction torque (as in claims 1 and 24), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Martin (3342090), Newman (6374706) and Riza (3535959). 
Martin discloses a wrench arrangement comprising: a first fastener engager (20) comprising a first engagement surface (upper 21) and a second engagement surface (lower 21, Figure 2), each of the first and second engagement surfaces configured to engage with a respective face of a first nut (15) or bolt head on a first fastener when in use (Figures 1 and 2), a reaction torque releasing arrangement (formed from 22, 23 and 13, Figure 5) for selectively reducing or releasing (by “contracting the hand”, see Column 2, Lines 44-45) at least a portion of a reaction torque to enable the backup wrench arrangement to be removed (see Column 2, Lines 29-45), but lacks, having wherein the first fastener engager being configured to automatically allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement when the first nut or bolt head of the first fastener is subjected to a reaction torque above a threshold reaction torque, wherein the rotation of the first nut or bolt head is allowed by a motion of the first fastener engager determined by a magnitude of the reaction torque and a force-deflection characteristic of a biasing arrangement acting directly or indirectly on the first fastener engager to automatically allow continuous rotation while the reaction torque is greater than the threshold reaction torque. Rather, Martin specifically discloses that the nut is gripped during normal operation (see Abstract) and requires a user contracting their hand in order to release the nut thereby not meeting the limitation of automatically allowing rotation of the first nut by a motion of the first fastener engager determined by a magnitude of the reaction torque and a force-deflection characteristic of a biasing arrangement acting directly or indirectly on the first fastener engager to automatically allow continuous rotation while the reaction torque is greater than the threshold reaction torque.
Newman discloses a backup wrench arrangement comprising: a first fastener engager (30) comprising a first engagement surface (upper inner surface within 52, Figure 7) and a second engagement surface (lower inner surface within 52, Figure 7), each of the first and second engagement surfaces configured to engage with a respective face of a first nut (12) or bolt head on a first fastener when in use, a reaction torque releasing arrangement (formed from 58, 84, 86, 88, 94, 104 and 100) for selectively reducing or releasing at least a portion of a reaction torque to enable the backup wrench arrangement to be removed (Column 5, Lines 2-4), but also lacks having, the first fastener engager being configured to automatically allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement when the first nut or bolt head of the first fastener is subjected to a reaction torque above a threshold reaction torque, wherein the rotation of the first nut or bolt head is allowed by a motion of the first fastener engager determined by a magnitude of the reaction torque and a force-deflection characteristic of a biasing arrangement acting directly or indirectly on the first fastener engager to automatically allow continuous rotation while the reaction torque is greater than the threshold reaction torque.
Riza discloses a wrench arrangement comprising: a first fastener engager (26) comprising a first engagement surface (28) and a second engagement surface (inner angled surface connected to element 28. Figure 1), each of the first and second engagement surfaces configured to engage with a respective face of a first nut or bolt head on a first fastener when in use (see Abstract), a torque releasing arrangement (at 44/46 or 60) for selectively reducing or releasing at least a portion of a torque to enable the backup wrench arrangement to be removed (Column 3, Lines 9-55), but lacks, a reaction torque releasing arrangement for selectively reducing or releasing at least a portion of a reaction torque, wherein the first fastener engager is configured to automatically allow rotation of the first nut or bolt head of the first fastener (because a user must manually pull on elements 44/46 in order to release the engagement on the nut)… and/or lacks, automatically allowing continuous rotation while the reaction torque is greater than the threshold reaction torque because when latch (36) is disengaged from latch bar (32), spring (52) moves jaw (16) upwardly toward the upper jaw (18) and thus back into engagement to “automatically fit it to a nut” (see Column 2, Lines 21-31 and Column 3, Lines 15-19). 
Thus, the examiner notes that allowable features, in conjunction with other features, as claimed in claims 1 or 24, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723